Case 7:16-cr-00328-VB Document 477 Filed 09/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USA |

Plaintitf(s), CALENDAR NOTICE
Vv. | (y Cie_ 32% we)
(50d y. Klackmpn

Defendant(s).

 

x

 

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
_teesehediuted tor:

____ Status conference ___ Final pretrial conference
Telephone conference ____ Jury selection and trial

____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing

____ Oral argument ____ Plea hearing

___ Bench ruling on motion ____ Sentencing

on / 2 - 27 , 20 20, at G. 30 As, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. seeseren

All requests for adjournments or extensions of time-Must be inwriting and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at ~

least two business days prior to the scheduled appearance. The Call in number is
888-363-4749 Access Code 1703567.

Dated: CG} 7 | if- , 20 ay

White Plains, NY

 

 

 

 

ee
